Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1, 8, 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizaki (WO 2011078309 A1), hereinafter Hashizaki, in view of Matsui (US 20060141851 A1), hereinafter Matsui.

Regarding claim 1, Hashizaki discloses an electrode heating device for drying an electrode, the electrode heating device comprising: 
a heating body including a drying space through which the electrode passes (Element 20); and 
a heating member that directly heats and dries a surface of the electrode that passes through the drying space to remove moisture from the electrode (Elements 22),
wherein the heating member comprises:
a mounting part provided in the drying space (The light sources 22 cannot be free floating and must therefore have a mounting part); and
a plurality of heating lamps disposed close to the surface of the electrode to directly heat and dry the surface of the electrode, thereby removing the moisture from the electrode (“the electrode E is irradiated with infrared light from the light source groups 22a to 22g, and moisture adhering to the electrode E and moisture contained in the electrode active material of the electrode E are evaporated by light absorption” Page 3 of the translation).

    PNG
    media_image1.png
    567
    830
    media_image1.png
    Greyscale

Hashizaki does not disclose wherein the plurality of heating lamps are installed on the mounting part,
wherein the mounting part comprises:
a fixed plate provided in the drying space; and 
a guide plate which is slidably coupled to the fixed plate and on which the plurality of heating lamps are installed, and
wherein the plurality of heating lamps are arranged in a matrix pattern comprising a plurality of rows and a plurality of columns on the guide plate and is configured so that all of the plurality of heating lamps are removed from the fixed plate simultaneously.

However, Matsui teaches wherein the plurality of lamps (“an 8 by 8 matrix of 64 LED elements 1010” paragraph [0066]) are installed on the mounting part (“socket 4” paragraph [0083]),
wherein the mounting part comprises:
a fixed plate (“a lower member 42” paragraph [0084]); and 

wherein the plurality of lamps are arranged in a matrix pattern comprising a plurality of rows and a plurality of columns on the guide plate and is configured so that all of the plurality of heating lamps are removed from the fixed plate simultaneously (“The socket 4 shown in the figure has, in addition to the effect described in the first to third embodiments, an advantage of enabling extremely easy mounting and removing of the LED card 1000” paragraph [0083]). 

    PNG
    media_image2.png
    563
    812
    media_image2.png
    Greyscale

In view of Matsui’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the plurality of lamps are installed on the mounting part,
wherein the mounting part comprises:
a fixed plate; and 
a guide plate which is slidably coupled to the fixed plate and on which the plurality of lamps are installed, and

One would have been motivated to include wherein the plurality of lamps are installed on the mounting part,
wherein the mounting part comprises:
a fixed plate; and 
a guide plate which is slidably coupled to the fixed plate and on which the plurality of lamps are installed, and
wherein the plurality of lamps are arranged in a matrix pattern comprising a plurality of rows and a plurality of columns on the guide plate and is configured so that all of the plurality of heating lamps are removed from the fixed plate simultaneously because Matsui states “Another problem to be solved is a difficulty in the replacement operation of the LED card 1000” (paragraph [0013]). Therefore, including a lamp holding mounting part as taught by Matsui will simplify replacement of the lamps of Hashizaki.

Regarding claim 8, Hashizaki, as modified by Matsui, discloses the electrode heating device of claim 1. 

Hashizaki, as modified by Matsui, does not explicitly disclose wherein the heating lamp is spaced from the surface of the electrode by a distance of 2 mm to 10 mm. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Hashizaki discloses heating lamps positioned near the 

Regarding claim 9, Hashizaki, as modified by Matsui, discloses the electrode heating device of claim 1, further comprising an exhaust member that discharges air containing the moisture from the drying space to an outside (Element 28).

Regarding claim 11, Hashizaki, as modified by Matsui, discloses the electrode heating device of claim 2, wherein the heating lamp is an infrared lamp or a xenon lamp (“the electrode E is irradiated with infrared light from the light source groups 22a to 22g, and moisture adhering to the electrode E and moisture contained in the electrode active material of the electrode E are evaporated by light absorption” Page 3 of the translation).

Regarding claim 13, Hashizaki, as modified by Matsui, discloses the electrode heating device of claim 3, wherein each of the fixed plate and the guide plate is made of a material that absorbs heat generated from the plurality of heating lamps to release the heat to an outside (The examiner notes that the structure taught by Matsui will absorb heat to some degree).

Regarding claim 14, Hashizaki discloses a manufacturing system for a secondary battery, comprising: 
a supply device that supplies an electrode (Element 23a); 
an electrode heating device that directly heats and dries a surface of the electrode supplied from the supply device to remove moisture from the electrode (Element 3); and 

a heating body having a drying space through which the electrode supplied from the supply device passes (Element 20); and 
a heating member that directly heats and dries the surface of the electrode that passes through the drying space to remove the moisture from the electrode (“the electrode E is irradiated with infrared light from the light source groups 22a to 22g, and moisture adhering to the electrode E and moisture contained in the electrode active material of the electrode E are evaporated by light absorption” Page 3 of the translation),
wherein the heating member comprises:
a mounting part provided in the drying space (The light sources 22 cannot be free floating and must therefore have a mounting part); and
a plurality of heating lamps disposed close to the surface of the electrode to directly heat and dry the surface of the electrode, thereby removing the moisture from the electrode (“the electrode E is irradiated with infrared light from the light source groups 22a to 22g, and moisture adhering to the electrode E and moisture contained in the electrode active material of the electrode E are evaporated by light absorption” Page 3 of the translation).

Hashizaki does not disclose wherein the plurality of heating lamps are installed on the mounting part,
wherein the mounting part comprises:
a fixed plate provided in the drying space; and 
a guide plate which is slidably coupled to the fixed plate and on which the plurality of heating lamps are installed, and
wherein the plurality of heating lamps are arranged in a matrix pattern comprising a plurality of rows and a plurality of columns on the guide plate and is configured so that all of the plurality of heating lamps are removed from the fixed plate simultaneously.


wherein the mounting part comprises:
a fixed plate (“a lower member 42” paragraph [0084]); and 
a guide plate which is slidably coupled to the fixed plate and on which the plurality of lamps are installed (“LED card 1000” paragraph [0083]), and
wherein the plurality of lamps are arranged in a matrix pattern comprising a plurality of rows and a plurality of columns on the guide plate and is configured so that all of the plurality of heating lamps are removed from the fixed plate simultaneously (“The socket 4 shown in the figure has, in addition to the effect described in the first to third embodiments, an advantage of enabling extremely easy mounting and removing of the LED card 1000” paragraph [0083]). 

In view of Matsui’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the plurality of lamps are installed on the mounting part,
wherein the mounting part comprises:
a fixed plate; and 
a guide plate which is slidably coupled to the fixed plate and on which the plurality of lamps are installed, and
wherein the plurality of lamps are arranged in a matrix pattern comprising a plurality of rows and a plurality of columns on the guide plate and is configured so that all of the plurality of heating lamps are removed from the fixed plate simultaneously as is taught in Matsui, in the electrode heating device disclosed by Hashizaki.
One would have been motivated to include wherein the plurality of lamps are installed on the mounting part,
wherein the mounting part comprises:
a fixed plate; and 

wherein the plurality of lamps are arranged in a matrix pattern comprising a plurality of rows and a plurality of columns on the guide plate and is configured so that all of the plurality of heating lamps are removed from the fixed plate simultaneously because Matsui states “Another problem to be solved is a difficulty in the replacement operation of the LED card 1000” (paragraph [0013]). Therefore, including a lamp holding mounting part as taught by Matsui will simplify replacement of the lamps of Hashizaki.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizaki, in view of Matsui, and further in view of Ellis (US 20060201017 A1), hereinafter Ellis.

Regarding claim 4, Hashizaki, in view of Matsui, discloses the electrode heating device of claim 1, wherein the heating body comprises an inlet which is provided through a left surface and through which the electrode is introduced, an outlet which is provided through a right surface and through which the electrode introduced into the drying space is discharged (The inlet and outlet are opposite to that claimed as seen in the figure, but this is a matter of perspective. If one were on the opposite side of the dryer the inlet and outlet would appear as claimed).

Hashizaki, in view of Matsui, does not disclose a cover coupled to one surface between the inlet and the outlet, wherein the cover is opened and separated from the heating body so that the drying space communicates with an outside, and the guide plate is coupled to the fixed plate and is slid toward the cover to be withdrawn from the drying space when the cover is opened.

However, Ellis teaches a cover coupled to one surface between the inlet and the outlet, wherein the cover is opened and separated from the heating body so that the drying space communicates with an outside (Element 66), and the guide plate is coupled to the fixed plate and is slid toward the cover to be withdrawn from the drying space when the cover is opened (Figure 1).

    PNG
    media_image3.png
    570
    632
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    528
    421
    media_image4.png
    Greyscale


One would have been motivated to include a cover coupled to one surface between the inlet and the outlet, wherein the cover is opened and separated from the heating body so that the drying space communicates with an outside, and the guide plate is coupled to the fixed plate and is slid toward the cover to be withdrawn from the drying space when the cover is opened because Ellis states “a plurality of UV lamps, wherein the lamps are disposed on a slidably removable curing caddy system, wherein the slidable curing caddy enables lamp replacement and general interior maintenance of the apparatus.” Therefore, including removable cover will enable replacement and maintenance.

Regarding claim 5, Hashizaki, as modified by Matsui and Ellis, discloses the electrode heating device of claim 4, wherein the heating body further comprises a transfer roller that transfers the electrode introduced into the drying space, the transfer roller comprises a first transfer roller disposed on an inlet-side of the drying space, a second transfer roller disposed on an upper portion of a left side of the drying space, a third transfer roller disposed on an upper portion of a right side of the drying space, and a fourth transfer roller disposed on an outlet-side of the drying space, the heating member is provided at one or more places between the first transfer roller and the second transfer roller, between the second transfer roller and the third transfer roller, and between the third transfer roller and the fourth transfer roller, and the electrode introduced into the drying space is transferred along the first to fourth transfer rollers and dried by the heating member (Elements 24a to 24g, 241 to 244 described regarding figure 3, and shown unlabeled in figure 8 [provided figure]).

Regarding claim 6, Hashizaki, as modified by Matsui and Ellis, discloses the electrode heating device of claim 5, wherein the heating member is provided to correspond to each of a first surface and a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizaki, in view of Matsui, in view of Ellis, and further in view of Takayama (JP 09129221 A), hereinafter Takayama.

Regarding claim 7, Hashizaki, as modified by Matsui and Ellis, discloses the electrode heating device of claim 6, the heating member that dries one surface of the first and second surfaces of the electrode is installed on an auxiliary frame provided within the drying space (The heaters of Hashizaki are not floating and must have some manner of support frame).

Hashizaki, as modified by Ellis, does not disclose wherein the heating member that heats one surface of the first and second surfaces of the electrode, which faces a wall of the drying space, is installed on the wall of the drying space.

However, Takayama teaches wherein the heating member that heats one surface of the first and second surfaces of the electrode, which faces a wall of the drying space, is installed on the wall of the drying space (The far infrared heater 41 has a support frame 42, some of which are connected to the wall by members).

    PNG
    media_image5.png
    647
    297
    media_image5.png
    Greyscale

Hashizaki does not disclose wherein the heating member that heats one surface of the first and second surfaces of the electrode, which faces a wall of the drying space, is installed on the wall of the drying space. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In the present case, the difference between Hashizaki and the instant claims is the provision of heaters along the wall. In this regard, it is noted that Takayama teaches heaters installed on the wall. Installing heaters on the wall of Hashizaki would amount to providing additional heaters which would provide additional heat energy and drying capability which is not new or unexpected.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizaki, in view of Matsui, and further in view of Colton (US 2668364 A), hereinafter Colton.

Regarding claim 10, Hashizaki, as modified by Matsui, discloses the electrode heating device of claim 9, wherein the exhaust member comprises an exhaust duct disposed on an outer surface of the heating body to discharge the air from the drying space to the outside (Element 293). 

Hashizaki, as modified by Matsui, does not explicitly disclose an exhaust pump that generates a suction force to forcibly discharge the air from the drying space to the outside through the exhaust duct.

However, Colton teaches an exhaust pump that generates a suction force to forcibly discharge the air from the drying space to the outside through the exhaust duct (“Housing 10 is provided with exhaust conduit 11 through which gaseous fluids may be exhausted from the housing 10 by the action of a suitable vacuum pump (not shown) associated with such conduit” Column 2, line 7).

	Hashizaki, as modified by Matsui, does not disclose a pump. Colton teaches a pump. The substitution of one known element (the exhaust device 28 of Hashizaki) for another (The exhaust pump of Colton) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of a pump as taught in Colton would have yielded predictable results, namely, a device for ensuring flow from the housing (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizaki, in view of Matsui, in view of Ellis, and further in view of Villaverde (US 5595118 A), hereinafter Villaverde.

Regarding claim 12, Hashizaki, as modified by Matsui and Ellis, discloses the electrode heating device of claim 4. 

Hashizaki, as modified by Matsui and Ellis, does not disclose wherein the fixed plate includes a guide groove, and the guide plate includes a guide protrusion slidably coupled to the guide groove.



    PNG
    media_image6.png
    536
    748
    media_image6.png
    Greyscale

	Hashizaki, as modified by Matsui and Ellis, does not disclose grooves and protrusions. Villaverde teaches grooves and protrusions. The substitution of one known element (connections of Matsui) for another (the guide rails 76 and 86 of Villaverde) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the grooves and protrusions taught in Villaverde would have yielded predictable results, namely, sliding means for withdrawing the lamps (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizaki, in view of Kim (US 20140304980 A1), hereinafter Kim, and further in view of Matsui.

Regarding claim 15, Hashizaki discloses a manufacturing system for a secondary battery, comprising: 
a manufacturing device that manufactures an electrode (See figure); 
an electrode heating device that directly heats and dries a surface of the electrode manufactured by the manufacturing device to remove moisture from the electrode (Element 3), wherein the electrode heating device comprises: 
a heating body having a drying space through which the electrode manufactured by the manufacturing device passes (Element 20); and 
a heating member that directly heats and dries the surface of the electrode that passes through the drying space to remove the moisture from the electrode (“the electrode E is irradiated with infrared light from the light source groups 22a to 22g, and moisture adhering to the electrode E and moisture contained in the electrode active material of the electrode E are evaporated by light absorption”),
wherein the heating member comprises:
a mounting part provided in the drying space (The light sources 22 cannot be free floating and must therefore have a mounting part); and
a plurality of heating lamps disposed close to the surface of the electrode to directly heat and dry the surface of the electrode, thereby removing the moisture from the electrode (“the electrode E is irradiated with infrared light from the light source groups 22a to 22g, and moisture adhering to the electrode E and moisture contained in the electrode active material of the electrode E are evaporated by light absorption” Page 3 of the translation).

Hashizaki does not disclose: 
a lamination device that alternately laminates the electrode, from which the moisture is removed by the electrode heating device, and a separator to bond the electrode and the separator to each other using heat and pressure; or
wherein the plurality of heating lamps are installed on the mounting part,
wherein the mounting part comprises:

a guide plate which is slidably coupled to the fixed plate and on which the plurality of heating lamps are installed, and
wherein the plurality of heating lamps are arranged in a matrix pattern comprising a plurality of rows and a plurality of columns on the guide plate and is configured so that all of the plurality of heating lamps are removed from the fixed plate simultaneously.

However, Kim teaches a lamination device that alternately laminates the electrode, and a separator to bond the electrode and the separator to each other using heat and pressure (“Subsequently, the laminators L.sub.1 and L.sub.2 form a structural body in which the two electrode plates and the two separator plates are laminated to each other using heat and pressure” paragraph [0125]).

    PNG
    media_image7.png
    380
    695
    media_image7.png
    Greyscale

In view of Kim's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a lamination device because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, Hashizaki discloses an electrode dryer, but is silent on subsequent processes involving a separator. Kim teaches laminating electrodes to separators. The combination of these references results, predictably, in Id. at 60, 163 USPQ at 674.

Hashizaki, as modified by Kim, does not disclose wherein the plurality of heating lamps are installed on the mounting part,
wherein the mounting part comprises:
a fixed plate provided in the drying space; and 
a guide plate which is slidably coupled to the fixed plate and on which the plurality of heating lamps are installed, and
wherein the plurality of heating lamps are arranged in a matrix pattern comprising a plurality of rows and a plurality of columns on the guide plate and is configured so that all of the plurality of heating lamps are removed from the fixed plate simultaneously.

However, Matsui teaches wherein the plurality of lamps (“an 8 by 8 matrix of 64 LED elements 1010” paragraph [0066]) are installed on the mounting part (“socket 4” paragraph [0083]),
wherein the mounting part comprises:
a fixed plate (“a lower member 42” paragraph [0084]); and 
a guide plate which is slidably coupled to the fixed plate and on which the plurality of lamps are installed (“LED card 1000” paragraph [0083]), and
wherein the plurality of lamps are arranged in a matrix pattern comprising a plurality of rows and a plurality of columns on the guide plate and is configured so that all of the plurality of heating lamps are removed from the fixed plate simultaneously (“The socket 4 shown in the figure has, in addition to the effect described in the first to third embodiments, an advantage of enabling extremely easy mounting and removing of the LED card 1000” paragraph [0083]). 


wherein the mounting part comprises:
a fixed plate; and 
a guide plate which is slidably coupled to the fixed plate and on which the plurality of lamps are installed, and
wherein the plurality of lamps are arranged in a matrix pattern comprising a plurality of rows and a plurality of columns on the guide plate and is configured so that all of the plurality of heating lamps are removed from the fixed plate simultaneously as is taught in Matsui, in the electrode heating device disclosed by Hashizaki.
One would have been motivated to include wherein the plurality of lamps are installed on the mounting part,
wherein the mounting part comprises:
a fixed plate; and 
a guide plate which is slidably coupled to the fixed plate and on which the plurality of lamps are installed, and
wherein the plurality of lamps are arranged in a matrix pattern comprising a plurality of rows and a plurality of columns on the guide plate and is configured so that all of the plurality of heating lamps are removed from the fixed plate simultaneously because Matsui states “Another problem to be solved is a difficulty in the replacement operation of the LED card 1000” (paragraph [0013]). Therefore, including a lamp holding mounting part as taught by Matsui will simplify replacement of the lamps of Hashizaki.

Hashizaki does not disclose a lamination device that alternately laminates the electrode, from which the moisture is removed by the electrode heating device, and a separator to bond the electrode and the separator to each other using heat and pressure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Song (US 20160093880 A1) “Since an electrode is dried by using a mid-infrared lamp, the electrode may be uniformly dried, and an adhesion force between the electrode active material layer and the current collector may be greatly improved, which allows great enhancement of characteristics of a battery to which the electrode is applied”
Jang (US 20150089831 A1) “A separator for secondary batteries may be a porous film manufactured through uni-axial or bi-axial stretching of polyolefin polymers such as polyethylene or polypropylene. In fabrication of such a separator, an organic/inorganic heat-resistant layer or adhesive layer including inorganic particles or an organic coating layer may be coated onto one or both sides of the polyolefin porous separator in order to help improve heat resistance of the separator or adhesion between the separator and electrodes. The heat-resistant layer or adhesive layer may be formed by, e.g., lamination, co-extrusion, or coating processes. A drying apparatus may be used to dry the separators, e.g., separators that have been coated with a coating liquid” 
Matsuyama (US 20120285036 A1) 

    PNG
    media_image8.png
    274
    559
    media_image8.png
    Greyscale

Inuzuka (US 6024773 A) “the positive and negative electrodes are laminated to the separator and dried under heat and pressure applied from both sides by means of a hot roller”

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762            


/JORGE A PEREIRO/Primary Examiner, Art Unit 3799